Citation Nr: 0004255	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  98-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for status post 
excision of loose bone fragment of left tibial tubercle, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1979 to 
June 1986.


This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In the July 1997 rating decision, the 
RO granted a 10 percent evaluation for status post excision 
of loose bone fragment of left tibial tubercle, effective as 
of October 18, 1996.  In a February 1998 rating decision, the 
RO granted a 20 percent evaluation, again effective as of 
October 18, 1996.  The appellant has stated that he wants a 
higher evaluation.


REMAND

The RO has granted a 20 percent evaluation for status post 
excision of loose bone fragment of left tibial tubercle based 
upon moderate recurrent subluxation or moderate lateral 
instability.  VA medical records show a diagnosis of 
degenerative joint disease of the left knee with limited 
range of motion, which raises the possibility of separate 
evaluations under Diagnostic Code 5257 and Diagnostic Code 
5003/5010.  See VAOGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-
98 (August 14, 1998); 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010, 5257 (1999).  However, there is no x-ray evidence 
of degenerative joint disease as required by Diagnostic Codes 
5003 and 5010.  See 38 C.F.R. Part 4, Diagnostic Codes 5003, 
5010.  Thus, the Board finds that additional development is 
in order.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of the service-connected status 
post excision of loose bone fragment of 
left tibial tubercle.  The examiner 
should review the claims file prior to 
the examination.  The examination report 
should include specific measurements of 
limitation of motion of the left knee in 
degrees.  If no limitation of motion due 
to pain, weakened movement, 

excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  Please report the active range 
of motion of the left knee in degrees.  
At what ranges of motion does pain limit 
function?  Please state in degrees what 
is considered the normal ranges of motion 
of the knee.  Please also report passive 
range of motion in degrees of the left 
knee.  At what ranges of motion does pain 
limit function?  Grade the strength of 
the right and left knees.  Is there 
weakness? State yes or no and set forth 
your findings.  Is there excess 
fatigability?  State yes or no and set 
forth your findings.  Is there 
incoordination? State yes or no and set 
forth your findings.  The examiner must 
have x-rays taken of the left knee and 
state whether the x-rays show 
degenerative joint disease of the left 
knee.  The examiner should answer each of 
the above questions separately and should 
state upon what evidence the opinion is 
based.  If a finding is normal, that fact 
must be affirmatively noted in the 
report.

2.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1999), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for an increased evaluation, the claim 
will be denied.  However, the Secretary 
must show a lack of good cause for 
failing to report.  Further, VA has a 
duty to fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference is 
made to M21-1, Part IV, paragraph 
28.09(b)(3).  The regional office must 
comply with all notification requirements 

regarding the duty to report and the 
failure to report for examination.  This 
serves as notification of the regulation.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


